F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit

                                                                                   JUN 20 1997
                      UNITED STATES COURT OF APPEALS

                                   TENTH CIRCUIT                            PATRICK FISHER
                                                                                      Clerk


 IN THE MATTER OF THE
 APPLICATION OF CRAIG TWEEDY                                  No. 96-5238
 FOR REINSTATEMENT TO THE
 FEDERAL BAR OF THE NORTHERN                               (N.D. Oklahoma)
 DISTRICT OF OKLAHOMA,                                     (D.C. No. M-267)

               Appellant.


                              ORDER AND JUDGMENT*


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.

       Craig Tweedy, proceeding pro se, appeals the district court’s denial of his

application for reinstatement as a member of the bar of the Northern District of




       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
Oklahoma. He contends that his original suspension resulted from a denial of due process

and a fraud upon the court. We affirm.

       In January 1993, the judges of the Northern District of Oklahoma entered an order

which suspended Tweedy from practice and from the district court rolls for a period of

three years.1 Tweedy did not appeal that order. When the three years expired, Tweedy

sought reinstatement. The primary basis for his request was that he had, in fact, done

nothing to deserve the suspension. On appeal, he continues to argue the merits of the

original suspension.

       The present appeal is, in fact, an attack on the January 1993 order, which we lack

jurisdiction to review. In re Cascade Oil Co., 848 F.2d 1062, 1063 (10th Cir. 1988) (per

curiam) (noting that Fed. R. App. P. 4 time limits for filing notice of appeal are

mandatory and jurisdictional and citing Browder v. Director, Dept. of Corrections of

Illinois, 434 U.S. 257, 264 (1978)). Moreover, to the extent that this appeal might be

addressed to the order denying Tweedy’s recent application for reinstatement, res judicata

bars any claim that the original grounds justifying disbarment were insufficient.2 Driver


       We note that we, too, have previously ordered Tweedy disbarred. In re Tweedy,
       1

No. 93-672 (10th Cir. Mar. 9, 1994), R. Vol. I at 275.
       2
        In a rambling attack on the recent order, Tweedy states: “By the September 5
[1996] Order . . . Chief Judge Brett again avoided mention of the engine fraud claim - the
tar-baby attaching the dark badge of guilt to the players of the Rule 34(a) plan advertised
in September, 1991.” Appellant’s Br. at 19-20. According to Tweedy, the district court’s
action in the present case declared a “power showdown against law, rights and the
Constitution by imposing egregious reinstatement conditions, such as . . . demonstrated
                                                                               (continued...)

                                             -2-
Music Co. v. Commercial Union Ins., 94 F.3d 1428, 1435 (10th Cir 1996).

      Accordingly, we AFFIRM.

                                                 ENTERED FOR THE COURT


                                                 Stephen H. Anderson
                                                 Circuit Judge




      2
       (...continued)
consciousness of the wrongful conduct . . . that brought about [Tweedy’s] prior
suspension.” Id. at 26-27.


                                           -3-